FILED
                            NOT FOR PUBLICATION
                                                                             APR 11 2016
                    UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

CHUAN WU PANG,                                   No. 13-74096

              Petitioner,                        Agency No. A095-627-709

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted April 6, 2016**
                               Pasadena, California

Before: TASHIMA, SILVERMAN, and GRABER, Circuit Judges.

      Petitioner Chuan Wu Pang seeks review of the Board of Immigration

Appeals’ ("BIA") denial of his claims for withholding of removal and relief under

the Convention Against Torture ("CAT"), as well as the BIA’s determination that

Petitioner did not suffer a due process violation. We deny the petition.


        *
         This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
          The panel unanimously concludes that this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
      1. Substantial evidence supports the BIA’s finding that Petitioner failed to

establish a clear probability of persecution if removed to China. See Bromfield v.

Mukasey, 543 F.3d 1071, 1076 (9th Cir. 2008) (noting that we review factual

findings for substantial evidence). Petitioner testified that he had not suffered any

harm when he lived in China before arriving in the United States. Reports and

articles in the record state that "private, consensual same sex activities between

adults" are not unlawful in China; that the government decriminalized

homosexuality six years before the United States repealed sodomy laws in all

states; and that most people in China "acknowledge that the government has made

great improvements over the years and . . . will eventually adopt a positive stance

toward homosexuality." Similarly, the record shows that Chinese employment

regulations make it unlawful to discriminate against persons carrying infectious

diseases; that it is common practice for individuals with HIV/AIDS to receive

medical attention from specialty hospitals; and that localities have improved the

way they deal with HIV/AIDS prevention, care, and treatment in recent years.

Although some instances of discrimination against homosexuals and individuals

with HIV/AIDS occur, the record does not compel a reversal of the BIA’s finding.

      2. Substantial evidence also supports the BIA’s determination that Petitioner

failed to establish that it is more likely than not that he would be tortured by or at


                                            2
the acquiescence of the Chinese government if removed to China. The same

evidence supporting the BIA’s findings on withholding removal also supports this

finding.

      3. Lastly, Petitioner raised no credible argument that he suffered a due

process violation during his removal hearings. See Perez-Lastor v. INS, 208 F.3d

773, 777 (9th Cir. 2000) ("We review de novo claims of due process violations in

deportation proceedings."). Petitioner failed to explain how a continuance would

have allowed him to establish his claims. The record shows no evidence that the

immigration judge was biased against Petitioner or failed to develop the record

fully. Rather, the immigration judge made efforts to look for alternative avenues

through which Petitioner could potentially obtain relief, such as exploring the

possibility of derivative asylum and giving Petitioner the opportunity to present

any evidence he had that showed a potential for future harm.

      Petition DENIED.




                                          3